1.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norris et al 2013/0162942 in view of Zhang et al 2018/0100039 (see paragraphs 0165-0166).
Norris et al is applied for reasons of record, the primary reference disclosing the basic claimed hydrogel composition, lens made therefrom and method of making such lens but lacking the instant photoinitiators.  As noted in the first action, Norris et al does disclose using a photoinitiator (see paragraph 0177) but does not explicitly teach the instant photoinitiators, or in fact any particular photoinitiator.  However, it was also noted in the first action that the instant photoinitiators are conventional in the art and would have obviously been used as suitable photoinitiators in Norris et al.  Zhang et al has been applied to teach the instant photoinitiators for polymerizing silicone hydrogel compositions used to make lenses.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the composition of Norris et al with the photoinitiators as taught in Zhang et al to facilitate the polymerization of the silicone hydrogel.
2.Applicant’s arguments with respect to claim(s) 1-16 and 19-23 have been considered but are moot in view of the new ground of rejection.  Applicant has cancelled 
3.THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    


/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742